Jones, Judge:
This claim was received in the office of the Attorney General of West Virginia on August 25, 1967 and was filed in this Court on September 14, 1967.
At the hearing of this claim the respondent State Road Commission tendered a stipulation in writing reciting that having made a thorough investigation of the facts and circumstances giving rise to the claim, it found the allegations of the claimant’s petition to be true and the amount claimed to be reasonable, and said stipulation was duly filed.
The facts admitted are that on or about the 12th day of June, 1967, an employee of the State Road Commission was operating a rotary mower along State Route No. 48 in Jefferson County, West Virginia, when a rock was negligently thrown through a picture window of the claimant’s dwelling house,- and the cost of replacement was $16.48.
Upon consideration of the petition, the stipulation and statements of counsel for the respondent, the Court is of opinion that the allegations of the petition present a claim within the jurisdiction of the Court and the allegations as stipulated con*83stitute a valid claim against the State of West Virginia which in equity and good conscience should be paid, and, accordingly, it is the judgment of the Court that the claimant, W. E. Gano, Sr., should recover, and he is hereby awarded the sum of $16.48,